                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MARTIN J. WALSH,

                      Plaintiff,

                v.                                         Case No. 21-C-401

PINNACLE MACHINE LLC,
DONALD MILLER,
JENNIFER MILLER, and
PINNACLE MACHINE SAVINGS &
RETIREMENT PLAN,

                      Defendants.


                           ORDER FOR DEFAULT JUDGMENT


        Plaintiff Martin J. Walsh, Secretary of Labor, United States Department of Labor (the

“Secretary”), Plaintiff in the above-styled action, having filed his Complaint and Defendants

Pinnacle Machine, LLC (“Pinnacle”), Donald Miller, Jennifer Miller, and Pinnacle Machine

Savings & Retirement Plan (“Plan”) (collectively, “Defendants”) having been duly served, and

Defendants having failed to plead or otherwise defend within the time prescribed by law, and

default of the Defendants having been duly entered by this Court on July 8, 2021, and the amount

owed by Defendants having been verified by the attested declaration of the Secretary’s

investigator; now, therefore, upon motion of the Secretary and for cause shown,

        JUDGMENT IS HEREBY ENTERED against Defendants Pinnacle, Donald Miller,

Jennifer Miller, and the Plan in accordance with the prayer of the Complaint in the above-styled

action; and it is:

        ORDERED, ADJUDGED, AND DECREED that:




          Case 1:21-cv-00401-WCG Filed 08/13/21 Page 1 of 4 Document 15
       1.      Defendants Pinnacle, Donald Miller, and Jennifer Miller are permanently enjoined

from violating the provisions of Title I of ERISA, 29 U.S.C. § 1001 et seq.;

       2.      Defendants Pinnacle, Donald Miller, and Jennifer Miller shall correct the prohibited

transactions in which they engaged;

       3.      Defendants Pinnacle, Donald Miller, and Jennifer Miller are jointly and severally

liable to the Plan in the total amount of $41,869.59 for their fiduciary breaches:

               a. This amount consists of $27,114.16 in unremitted employee salary deferral

                   contributions during the period from January 8, 2016 through September 13,

                   2019;

               b. This amount also consists of $14,755.43 in lost opportunity costs for failing to

                   remit $27,114.16 in unremitted salary deferral contributions and failing to

                   timely remit $58,483.10 during the period from January 8, 2016 through

                   September 13, 2019, calculated pursuant to 26 U.S.C. § 6621 and the actual rate

                   of return on the Plan’s investments;

       4.      Within 30 days of entry of this Default Judgment, Defendants Pinnacle, Donald

Miller, and Jennifer Miller shall restore $27,114.16 to the Plan in unremitted employee salary

deferral contributions;

       5.      Within 30 days of entry of this Default Judgment, Defendants Pinnacle, Donald

Miller, and Jennifer Miller shall restore $14,755.43 in associated lost opportunity costs incurred

by the Plan as a result of fiduciary breaches calculated through August 4, 2021;

       6.       Defendants Pinnacle, Donald Miller, and Jennifer Miller shall ensure that the Plan

credit these monies, referred to in paragraph 3 above, to the investment accounts of all Plan

participants, except Defendants Donald Miller and Jennifer Miller, who: (1) were employees of

Pinnacle, (2) were Plan participants during the period January 8, 2016 through September 13,
                                                 2

         Case 1:21-cv-00401-WCG Filed 08/13/21 Page 2 of 4 Document 15
2019, (3) had voluntary employee salary deferral contributions withheld from their pay for

contribution to the Plan during this period and such contributions were not remitted or were

remitted to the Plan in an untimely manner, and (4) have not received a distribution of their fully

vested account balance as of the date of the entry of this Default Judgment. The Plan shall allocate

the $27,114.16 in unremitted employee salary deferral contributions to the individual investment

accounts of the Plan’s participants in an amount equal to the unremitted contributions and

participant loan repayments owed to each participant. For any participant who is no longer a

current participant, all allocated amounts owed pursuant to this Judgment shall be sent directly to

the Plan participant. 1 The Plan shall allocate the $14,755.43 in lost opportunity costs to each

participant based on the participant’s percentage share of the total unremitted contributions or

untimely remitted contributions owed to Plan participants. In restoring the monies identified in

paragraph 3 above, Defendants Pinnacle, Donald Miller, and Jennifer Miller shall send a check for

the benefit of the Plan to Mid-Atlantic Trust Company, along with allocation directions.

Defendants Pinnacle, Donald Miller, and Jennifer Miller shall send EBSA Regional Director,

Jeffrey Monhart, 230 S. Dearborn St., Suite 2160, Chicago, IL 60604, a copy of the check sent to

Mid-Atlantic Trust Company, on behalf of the Plan, within 3 days of its issuance and proof of

payment of the check within 30 days of its issuance;

          7.      Defendants Pinnacle, Donald Miller, and Jennifer Miller shall take appropriate

actions to locate and to notify each participant of the Plan of his/her entitlement to a restoration of

losses. Appropriate actions include complying with the guidance in EBSA Field Assistance

Bulletin 2021-01, Temporary Enforcement Policy Regarding the Participation of Terminating

Defined Contribution Plans in the PBGC Missing Participants Program (Jan. 12, 2021) available



1
    Participant includes a participant’s beneficiary when the participant is deceased.
                                                     3

            Case 1:21-cv-00401-WCG Filed 08/13/21 Page 3 of 4 Document 15
at           https://www.dol.gov/agencies/ebsa/employers-and-advisers/guidance/field-assistance-

bulletins/2021-01; EBSA Compliance Assistance Release 2021-01, Terminated Vested

Participants   Project   Defined      Benefit   Pension     Plans   (Jan.   12,   2021)   available   at

https://www.dol.gov/agencies/ebsa/employers-and-advisers/plan-administration-and-

compliance/retirement/missing-participants-guidance/compliance-assistance-release-2021-01;

and EBSA Missing Participants – Best Practices for Pension Plans (Jan. 12, 2021) available at

https://www.dol.gov/agencies/ebsa/employers-and-advisers/plan-administration-and-

compliance/retirement/missing-participants-guidance/best-practices-for-pension-plans;

       8.       Within 120 days of the entry of this Default Judgment, in accordance with ERISA,

Defendants Pinnacle, Donald Miller, and Jennifer Miller will distribute to the participants all Plan

assets and will terminate the Plan;

       9.       Within 30 days from the date the Plan is fully terminated, Defendants Pinnacle,

Donald Miller, and Jennifer Miller shall provide satisfactory proof of such termination, including

proof of issuance of the Plan’s participant distributions, to EBSA Regional Director Monhart at

the address set forth in Paragraph 6 above;

       10.      Defendants Pinnacle, Donald Miller, and Jennifer Miller shall be permanently

enjoined from serving or acting as fiduciaries or service providers with respect to employee benefit

plans subject to ERISA, except to the extent necessary for Defendants Pinnacle, Donald Miller,

and Jennifer Miller to restore losses owed to the Plan participants pursuant to this Default

Judgment and to administer the Plan’s termination, identified in paragraph 7 above; and

       11.      Awarding the Secretary costs of this action.

       Dated at Green Bay, Wisconsin this 12th day of August, 2021.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach
                                                          United States District Judge
                                                   4

         Case 1:21-cv-00401-WCG Filed 08/13/21 Page 4 of 4 Document 15
